Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Grzelak on 01 June 2021.
The application has been amended as follows: 
Rejoin claims 4, 5, and 13-15
Claim 4, lines 1-2: delete “between point of contact S from the support bracket to the bolt tongue and point of contact R” and insert --between a point of contact S from the at least one support bracket to the bolt tongue and a point of contact R--
Claim 5, lines 1-2: delete “the support bracket” and insert --the at least one support bracket--
Claim 5, line 2: delete “the locking direction” and insert --a locking direction--
Claim 5, lines 2-3: delete “of point of contact R” and insert --of the point of contact R--
Claim 6, line 1: delete “in claim 3” and insert --in claim 4--
Claim 6, line 3: delete “rotates the” and insert --rotates and the--
Claim 13, lines 1-2: delete “between point of contact S from the support bracket to the bolt tongue and point of contact R” and insert --between a point of contact S from the at least one support bracket to the bolt tongue and a point of contact R--
Claim 14, lines 1-2: delete “the support bracket” and insert --the at least one support bracket--
Claim 14, line 2: delete “the locking direction” and insert --a locking direction--
Claim 14, lines 2-3: delete “of point of contact R” and insert --of the point of contact R--
Claim 15, line 1: delete “the distance X” and insert --the horizontal distance X--
Claim 15, line 2: delete “the pivot joint and point of contact R” and insert --a pivot joint about which the bolt rotates and the point of contact R--
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest the armrest as claimed in independent claim 1 of the instant application or the vehicle armrest as claimed in independent claim 9 of the instant application. The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
Regarding claims 1 and 9, the prior art of record, including Dabringhaus et al. (EP 0587014 A2), discloses armrest devices relevant to the claimed invention, but fails to teach each and every limitation of the claims. Specifically, the prior art fails to teach an armrest having a support bracket on an arm support of the armrest, wherein the support bracket comprises two lateral sides and an interconnecting central web to form a U-shape and wherein the central web of the support bracket lies below a bolt tongue of a bolt rotatably mounted on the arm support when the bolt is in a locking position, in addition to the other claimed structure and functionality. One of ordinary skill in the art would not find it obvious to modify the armrests of the prior art to be structured and to function as claimed in the instant application without the use of impermissible hindsight and/or destroying the references. Therefore, the prior art of record does not disclose the armrest of claim 1 or the vehicle armrest of claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 1, 2021